TABLE OF CONTENTS



EXHIBIT 10.C
 
 
EL PASO CGP COMPANY
as Issuer
and
THE BANK OF NEW YORK TRUST COMPANY, N. A.
as Trustee
THIRD SUPPLEMENTAL INDENTURE
Dated as of December 27, 2005
to
INDENTURE
Dated as of September 15, 1992
7.75% Senior Debentures due October 15, 2035
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE 1 Relation to Indenture; Definitions
    1  
SECTION 1.01. Relation to Indenture.
    1  
SECTION 1.02. Definitions.
    1  
SECTION 1.03. General References.
    1  
 
       
ARTICLE 2 Amendments to Indenture
    2  
SECTION 2.01. Amendments.
    2  
SECTION 2.02. Deleted Defined Terms.
    3  
 
       
ARTICLE 3 Miscellaneous
    3  
SECTION 3.01. Certain Trustee Matters.
    3  
SECTION 3.02. Continued Effect.
    4  
SECTION 3.03. Governing Law.
    4  
SECTION 3.04. Counterparts.
    4  



 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     THIRD SUPPLEMENTAL INDENTURE, dated as of December 27, 2005 (this
“Supplemental Indenture”), between EL PASO CGP COMPANY, a Delaware corporation
(the “Company”), and THE BANK OF NEW YORK TRUST COMPANY, N.A., a national
banking association (as successor-in-interest to The Bank of New York, a New
York banking corporation, and NationsBank of Texas, National Association, a
national banking association), as trustee under the Indenture referred to below
(in such capacity, the “Trustee”).
RECITALS OF THE COMPANY
     WHEREAS, the Company and the Trustee are parties to an Indenture, dated as
of September 15, 1992 (the “Original Indenture”), such Original Indenture, as
amended and supplemented from time to time (including without limitation
pursuant to this Supplemental Indenture), being referred to herein as the
“Indenture”; and
     WHEREAS, pursuant to Section 9.02 of the Indenture, the Company and the
Trustee may amend or supplement the Indenture with the written consent of the
Holders of at least a majority in principal amount of the outstanding Securities
of all Series affected thereby (voting as a single class); and
     WHEREAS, El Paso Corporation, a Delaware corporation (“El Paso”), has
offered to exchange all of the outstanding Securities, upon the terms and
subject to the conditions set forth in its Offering Memorandum and Consent
Solicitation Statement, dated December 2, 2005 (as amended and supplemented to
date), and in the related Letter of Transmittal and Consent (the “Exchange
Offer”); and
     WHEREAS, in connection with the Exchange Offer, El Paso has been soliciting
written consents of the Holders to the amendments to the Indenture set forth
herein (and to the execution of this Supplemental Indenture), and El Paso has
now obtained such written consents from the Holders of a majority in aggregate
principal amount of the outstanding Securities of all Series affected thereby
(voting as a single class); and
     WHEREAS, accordingly, this Supplemental Indenture and the amendments set
forth herein are authorized pursuant to Section 9.02 of the Indenture; and
     WHEREAS, the execution and delivery of this Supplemental Indenture has been
duly authorized by the parties hereto, and all other acts necessary to make this
Supplemental Indenture a valid and binding supplement to the Indenture
effectively amending the Indenture as set forth herein have been duly taken; and
     NOW, THEREFORE, in consideration of the premises, agreements and
obligations set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree, for the equal and proportionate benefit of all Holders of the
Securities, as follows:

ARTICLE 1
Relation to Indenture; Definitions

     SECTION 1.01. Relation to Indenture.
     With respect to the Securities of each and every Series outstanding under
the Indenture, this Supplemental Indenture constitutes an integral part of the
Indenture.

     SECTION 1.02. Definitions.
     For all purposes of this Supplemental Indenture, except as otherwise
expressly provided herein, capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned thereto in the Original
Indenture.

     SECTION 1.03. General References.
     All references in this Supplemental Indenture to Articles and Sections,
unless otherwise specified, refer to the corresponding Articles and Sections of
this Supplemental Indenture; and the terms “herein”, “hereof”, “hereunder” and
any other word of similar import refers to this Supplemental Indenture.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE 2
Amendments to Indenture

     SECTION 2.01. Amendments.
     Effective upon the date hereof, with respect to all outstanding Securities
of each and every Series:
     (a) Sections 4.03, 4.04, 4.05, 4.06, 4.07, 4.09, 4.11 and 4.12 of the
Indenture are hereby deleted and the Company is hereby released from its
obligations thereunder;
     (b) any failure by the Company to comply with the terms of any of the
foregoing Sections of the Indenture (whether before or after the execution of
this Supplemental Indenture) shall no longer constitute a Default or an Event of
Default under the Indenture and shall no longer have any other consequence under
the Indenture;
     (c) Section 4.08 of the Indenture is hereby amended and restated to read,
in its entirety, as follows:
     “SECTION 4.08 Compliance Certificate.
          The Company shall deliver to the Trustee within 150 days after the end
of each fiscal year of the Company an Officers’ Certificate stating whether or
not the signers know of any Default or Event of Default by the Company that
occurred during such fiscal year and whether all of the conditions and covenants
of the Company have been complied with regardless of any period of grace or
requirement of notice provided under the Indenture. If they do know of such a
Default or Event of Default, the certificate shall describe the Default or Event
of Default, as the case may be, and its status.”
     (d) Article 5 of the Indenture is hereby amended and restated to read, in
its entirety, as follows:
“ARTICLE 5
Successor Entity
     SECTION 5.01 When Company May Merge, Etc.
          The Company shall not consolidate with or merge with or into any other
person or transfer all or substantially all of its properties and assets as an
entirety to any person, unless:
          (1) (A) in the case of a merger, the Company is the surviving entity,
or (B) the person formed by such consolidation or into which the Company is
merged or the person which acquires by transfer all or substantially all of the
properties and assets of the Company as an entirety shall expressly assume, by
an indenture supplemental hereto, executed and delivered to the Trustee, in form
reasonably satisfactory to the Trustee, all the obligations of the Company under
the Securities of each Series and this Indenture;
          (2) immediately after giving effect to such transaction, no Default or
Event of Default exists; and
          (3) the Company has delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that such consolidation, merger or
transfer and the supplemental indenture comply with this Article and that all
conditions precedent herein provided for relating to such transaction have been
complied with.
          Notwithstanding the foregoing, any Subsidiary may consolidate with,
merge into or transfer all or part of its properties and assets to the Company
or any other Subsidiary or Subsidiaries.
     SECTION 5.02 Successor Entity Substituted.
          Upon any consolidation of the Company with, or merger of the Company
into, any other person or any transfer of all or substantially all of the
properties and assets of the Company as an entirety in accordance with
Section 5.01, the successor person formed by such consolidation or into which
the Company is merged or to which such transfer is made shall succeed to, and be
substituted for, and may

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



exercise every right and power of, the Company under this Indenture with the
same effect as if such successor person had been named originally as the Company
herein, and thereafter, the predecessor person shall be relieved of all
obligations and covenants under this Indenture and the Securities of each
Series.”
     (e) clauses (4) and (7) of the first paragraph of Section 6.01 of the
Indenture are hereby deleted, and the events described therein shall no longer
constitute Events of Default under the Indenture;
     (f) clauses (5) and (6) of the first paragraph of Section 6.01 of the
Indenture are hereby amended and restated to read, in their entirety, as
follows:
          “(5) the Company pursuant to or within the meaning of any Bankruptcy
Law:
             (A) commences a voluntary case or proceeding,
             (B) consents to the entry of an order for relief against it in an
involuntary case or proceeding,
             (C) consents to the appointment of a Custodian of it or for all or
substantially all of its property, or
             (D) makes a general assignment for the benefit of its creditors; or
          (6) a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:
             (A) is for relief against the Company in an involuntary case or
proceeding,
             (B) appoints a Custodian of the Company or for all or substantially
all of its properties, or
             (C) orders the liquidation of the Company,
     and in each case the order or decree remains unstayed and in effect for
60 days.”
     (g) the first sentence of the fourth paragraph of Section 6.01 of the
Indenture is hereby amended and restated to read, in its entirety, as follows:
“A Default under clause (3) is not an Event of Default until the Trustee
notifies the Company, or the Holders of at least 25% in principal amount of the
outstanding Securities of such Series notify the Company and the Trustee, of the
Default and the Company does not cure the Default within 60 days after receipt
of the notice.”

     SECTION 2.02. Deleted Defined Terms.
     In conjunction with the amendments identified in Section 2.01 above, the
following defined terms used in the Indenture are hereby deleted: “Attributable
Debt,” “Capitalized Lease Obligation,” “Consolidated Net Tangible Assets,”
“Funded Debt,” “Indebtedness,” “Principal Domestic Property of the Company,”
“Sale and Leaseback Transaction,” “Short-Term Borrowing” and “Significant
Subsidiary.”

ARTICLE 3
Miscellaneous

     SECTION 3.01. Certain Trustee Matters.
     The recitals contained herein shall be taken as the statements of the
Company, and the Trustee assumes no responsibility for their correctness.
     The Trustee makes no representations as to the validity or sufficiency of
this Supplemental Indenture or the proper authorization or due execution thereof
by the Company.

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     SECTION 3.02. Continued Effect.
     Except as expressly supplemented and amended by this Supplemental
Indenture, the Original Indenture (as supplemented and amended to date) shall
continue in full force and effect in accordance with the provisions thereof, and
the Original Indenture (as so supplemented and amended, and as further
supplemented and amended by this Supplemental Indenture) is in all respects
hereby ratified and confirmed. This Supplemental Indenture and all its
provisions shall be deemed a part of the Original Indenture in the manner and to
the extent herein and therein provided.

     SECTION 3.03. Governing Law.
     This Supplemental Indenture shall be governed by and construed in
accordance with the laws of the State of New York.

     SECTION 3.04. Counterparts.
     This instrument may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.
(Signature Pages Follow)

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed and delivered, all as of the day and year first
above written.

            EL PASO CGP COMPANY
      By:   /s/ John J. Hopper       Name:    John J. Hopper      Title:    Vice
President and Treasurer     

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            THE BANK OF NEW YORK TRUST COMPANY, N.A.
as Trustee
      By:   /s/ Patrick T. Giordano         Authorized Signatory             

 